EXHIBIT 10.33

June 26, 2014

PERSONAL AND CONFIDENTIAL

Mr. Byrne Mulrooney

c/o Korn Ferry International Futurestep, Inc.

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

Dear Byrne,

This letter supersedes your existing offer letter with Korn Ferry International,
dated March 15, 2010 (the “Original Offer Letter”), with respect to your
continued employment with Korn Ferry International (“Korn Ferry” or the “firm”)
as CEO, Futurestep. This letter is effective as of the date hereof.

Base Salary

Effective as of June 26, 2014 your monthly base salary will be $37,500.00,
payable in semi-monthly increments. In addition, you will no longer be entitled
to the management stipend set forth in the Original Offer Letter.

Annual Incentive Award

You will be eligible for an annual incentive award of up to $1,350,000 (cash and
LTIP) with a target annual incentive award of $650,000 (cash and LTIP). This
award will be based on an appraisal of your achievements in meeting goals
established by the Compensation and Personnel Committee of the Board of
Directors and such other factors as may be determined in the discretion of the
Compensation and Personnel Committee.

Employee Benefits and Perquisites

You will continue to be eligible to participate in such employee benefit plans,
arrangements and programs maintained by Korn Ferry from time to time for the
benefit of its senior executives generally, including four weeks paid vacation
and three weeks paid sick leave. In addition, you will continue to receive $450
per month as an automobile allowance. Please be aware that these programs are
subject to change. If they are modified in the future, you will continue to be
eligible for such benefits as are provided to other divisional CEO’s of the
firm.

Severance

Your employment with Korn Ferry International remains an employment “at will”
and this arrangement may be altered only in writing by an appropriate senior
executive of Korn Ferry International. However, in the event that your
employment with Korn Ferry is terminated (i) by Korn Ferry for any reason other
than Cause (as defined below) or your



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 2

 

death or disability or (ii) by you for Good Reason (as defined below), and such
termination of employment occurs prior to or more than 12 months after the
occurrence of a Change in Control (as defined below), then Korn Ferry will pay
to you your Accrued Compensation (as defined below), payable within 30 days
after your termination (with the payment date during such 30 day period to be
determined by Korn Ferry in its sole discretion), and a pro rata portion of the
annual cash incentive award you would have received for the fiscal year in which
your employment terminates (based on Korn Ferry’s actual performance over the
entire year and the number of days of your actual service to Korn Ferry during
such fiscal year), which pro rata portion will be payable to you at the same
time bonuses are paid to executives generally for the applicable fiscal year,
and

(1) Korn Ferry will pay to you the amount in cash equal, in the aggregate, to
your then current annual base salary, in arrears in equal monthly installments
over a period of twelve (12) months after the date your employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent you
and/or your covered dependent(s) continue to participate in Korn Ferry’s group
health plan(s) pursuant to COBRA after your termination of employment and to the
extent permitted by applicable law, Korn Ferry will provide reimbursement of
COBRA coverage premiums paid by you and your covered dependent(s) so that you
and your covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of Korn Ferry;

(3) outstanding equity incentive awards held by you (other than any performance
shares) and all of your benefits under the Executive Capital Accumulation Plan
at the time of your termination that would have vested in the twelve (12) months
following the date your employment terminates (in each case, as if such
incentives and benefits permitted proportionate vesting in monthly increments
rather than any longer increment) will become fully vested as of the date your
employment terminates and, to the extent applicable, shall remain exercisable
until the date that is the earlier of (x) two (2) years after the date your
employment terminates and (y) its originally scheduled expiration date; and

(4) you shall receive a number of performance shares and/or a payout under any
long-term performance-based cash incentive program (as applicable), payable no
later than the March 15 of the year following the calendar year in which the
applicable performance period ends, equal to the product of (A) the performance
shares and/or cash award that would have been earned if you had served Korn
Ferry for the entirety of any open performance period at the time of your
termination of employment based upon Korn Ferry’s actual performance during such
period, and (B) a fraction, (x) the numerator of which fraction shall be the sum
of (i) the number of days of your employment during any such performance period
and (ii) 365 (provided that the numerator shall not exceed the number of days in
the applicable performance period) and (y) the denominator of which fraction
shall be the number of days in the applicable performance period (as determined
in the sole discretion of the Compensation Committee of the Board of Directors
of Korn Ferry).



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 3

 

In addition, if your employment with Korn Ferry is terminated (i) by Korn Ferry
for any reason other than Cause or your death or disability or (ii) by you for
Good Reason, and such termination of employment occurs within 12 months after
the occurrence of a Change in Control (as defined on Schedule A hereto), then
you will be entitled to the same severance benefits as described above, except
that the aggregate payment in clause (1) above shall be in the amount equal to
your then current annual base salary plus your target annual incentive award,
and you will be entitled to vesting of 100% of your outstanding equity incentive
awards and all benefits under the Executive Capital Accumulation Plan, provided
that with respect to performance-based awards such vesting will be based on
actual performance through the date of the Change in Control.

In the event that your employment is terminated by Korn Ferry for Cause, by you
without Good Reason or as a result of your death or disability, you will not be
entitled to the severance compensation described above, but instead will only be
entitled to payment of the Accrued Compensation through the date your employment
terminates, payable within 30 days after your termination (with the payment date
during such 30 day period to be determined by Korn Ferry in its sole
discretion).

Notwithstanding anything in this letter to the contrary, other than the payment
of the Accrued Compensation through the date of termination of your employment,
you shall not be entitled to any severance payments or benefits hereunder
(i) unless and until you execute and deliver to Korn Ferry, within forty-five
(45) days of the date of termination of your employment, a unilateral general
release of all known and unknown claims against Korn Ferry and its officers,
directors, employees, agents and affiliates in a form acceptable to Korn Ferry,
and such release becomes fully effective and irrevocable under applicable law,
and (ii) unless you are, and continue to be, in compliance with the terms set
forth below under the headings “Business Information and Non-Competition” and
“Assignment of Inventions”. In addition, promptly following any termination of
your employment (other than by reason of your death), you will deliver to Korn
Ferry reasonably satisfactory written evidence of your resignation from all
positions that you may then hold as an employee or officer of Korn Ferry or any
affiliate.

For purposes of this letter:

“Accrued Compensation” means, as of any date, the amount of any unpaid base
salary earned by you through the date of the termination of your employment and
any annual cash incentive award earned by you, but not yet paid, for the most
recently completed fiscal year prior to the termination of your employment.

“Cause” shall mean (a) conviction of any felony or other crime involving fraud,
dishonesty or acts of moral turpitude or pleading guilty or nolo contendere to
such charges, (b) reckless or willful behavior or conduct that causes or is
reasonably likely to cause Korn Ferry material harm or injury or exposes or is
reasonably likely to expose Korn Ferry to any material civil, criminal or
administrative liability, (c) any material misrepresentation or false statement
made by you in any application for employment, employment history, resume or
other document submitted to Korn Ferry, either before, during or after
employment, or (d) any material violation of Korn Ferry’s material written
policies or procedures including those described under professional requirements
below.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 4

 

You shall be deemed to have “Good Reason” to terminate your employment hereunder
if, without your prior written consent, (A) Korn Ferry materially reduces your
duties or responsibilities as Chief Executive Officer, Futurestep, or (B) Korn
Ferry materially reduces your then current base salary or target annual
incentive award as set forth herein (in each case, other than as part of an
across-the-board reduction applicable to all “named executive officers” of Korn
Ferry (as defined under Item 402 of Regulation S-K and to the extent employed by
Korn Ferry at that time)). Prior to terminating for Good Reason, you are
required to provide Korn Ferry with 30 days advance written notice of your
intention to terminate employment for Good Reason, and Korn Ferry shall be
permitted to cure any events giving rise to such Good Reason during such 30 day
period, after which, if such event remains uncured, your employment must
terminate within 30 days.

Professional Requirements

You will continue to be subject to (and hereby acknowledge) the firm’s Code of
Business Conduct, Code of Business Conduct and Ethics, Non-Harassment and
Non-Discrimination Policy, Information Technology Security Policies and
Procedures, Policy Statement Regarding Insider Trading, Media Contacts, and
Securities Analysts, Policy Statement Prohibiting Payments to Foreign Government
Agencies and Officials, Political Parties, Leaders and Candidates, and False
Entries in Books and Records, and the Agreement to Protect Confidential
Information which govern all aspects of our professional practice. Copies of the
Codes, Policies and Agreement have been previously provided to you. Your
employment continues to be contingent on your abiding by the provisions of these
documents.

In addition, as an executive officer of Korn Ferry, you hereby acknowledge and
agree that you are subject to the terms and conditions of the Korn Ferry
International Clawback Policy, as in effect from time to time, a current copy of
which has already been provided to you. You also agree that all “incentive
payments” and “performance-based equity awards” you receive, as such terms are
defined in the Policy, are subject to the terms and conditions of the Policy.

Business Information and Non-Competition

You acknowledge and agree that, during your employment with Korn Ferry, you have
had and you will continue to have access to Korn Ferry’s customer information,
trade secrets and other confidential and proprietary information relating to the
business of Korn Ferry and, therefore , in consideration of the payments and
benefits provided under this letter, you will comply with the restrictions and
obligations set forth in this letter.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 5

 

You agree that during the term of your employment, except as necessary to carry
on the business of Korn Ferry or its subsidiaries or affiliates , and after the
expiration of your employment for any reason, you shall not, directly or
indirectly, use or disclose to any person, firm, or corporation, any candidate
list, personal histories or resumes, employment information, business
information, customer lists, business secrets or any other information not
generally known in the industry concerning business or policies of the firm or
its subsidiaries or affiliates, including, but not limited to the list of
clients or placement candidates of the firm or its subsidiaries or affiliates.

You further agree that during the Non-Solicitation Period (as defined on
Schedule B hereto), you will not directly or indirectly (as owner, principal,
agent, partner, officer, employee, independent contractor, consultant,
stockholder or otherwise) (1) solicit or accept any executive search assignment
from, or otherwise attempt to provide services then provided by the firm or its
subsidiaries or affiliates to, any existing client of the firm or its
subsidiaries or affiliates or any person who has been a client of the firm or
its subsidiaries or affiliates during the preceding two years, or (2) solicit
for employment or otherwise attempt to engage the services of any employee of
the firm or its subsidiaries or affiliates. The term “client” as used in this
clause shall mean only clients as to which you, at any time during the three
years preceding the date your employment terminates for any reason, contacted or
engaged in activities on behalf of the firm or its subsidiaries or affiliates.

In addition, you agree that during the Non-Competition Period (as defined on
Schedule B hereto) you will not directly or indirectly in the Restricted Area
(as defined on Schedule B), (a) own, manage, operate, be employed by, provide
services to, sell, control or participate in the ownership, management,
operation, sales or control of any of the competitors listed on Schedule C
(attached hereto and each business a “Listed Entity”) provided that the
foregoing shall not be applicable to the ownership of not more than 1% of the
publicly traded equity securities of any of the foregoing or to the indirect
ownership of any of the foregoing through the ownership of mutual funds; or
(b) request or advise any of the clients, vendors or other business contacts of
Korn Ferry or its subsidiaries or affiliates with which you had contact while
employed by Korn Ferry to withdraw, curtail, cancel or not increase their
business with Korn Ferry or its subsidiaries or affiliates.

Finally, you agree to notify Korn Ferry of each employment or consulting
engagement you accept during the two-year period following your termination of
employment (including the name and address of the hiring party) and will, upon
request by Korn Ferry, describe in reasonable detail the nature of your duties
in each such position.

The terms of this letter shall be governed by and construed under and in
accordance with the internal laws of the State of North Carolina without
reference to the principles of conflicts of laws. Should any court or other
authority of competent jurisdiction determine that any agreement or covenant in
this letter, in order to be effective, must be modified to limit its duration or
scope, you and Korn Ferry agree to consider such agreement or covenant to be so
modified in its duration and/or scope and such agreement or covenant, and all
other agreements and covenants in this letter, shall otherwise continue in full
force and effect.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 6

 

Assignment of Inventions

Korn Ferry shall be the sole and exclusive owner and the sole author of all of
the results and proceeds of your efforts, including, but not limited to, all
ideas or suggestions, whether or not in writing, which are created, suggested
and/or obtained by you in the course and scope of your employment with Korn
Ferry (collectively, the “Work”), from the moment of their creation and at every
stage of their development, production, or completion. Without limiting the
foregoing, in the event that any element(s) of the Work are not deemed to be a
“work made for hire” for Korn Ferry, the Consultant hereby irrevocably and
exclusively assigns to Korn Ferry (or if any applicable law prohibits or limits
such assignment, the Consultant hereby exclusively and irrevocably licenses to
Korn Ferry) all right, title and interest in and to such element(s) (including
all copyrights therein and thereto and all renewals and extensions thereof), and
all rights to exploit the same throughout the world, in perpetuity (but in any
event for not less than the period of copyright and any renewals and extensions
thereof), in any and all media, whether now or hereafter known or devised. You
hereby grant to Korn Ferry the right to change, add to, take from, translate,
reformat and/or reprocess the Work in any manner Korn Ferry may in its sole
discretion determine. To the fullest extent allowable under any applicable law,
you hereby irrevocably waive or assign to Korn Ferry, your so-called “moral
rights” or “droit moral.” You agree to execute and deliver to Korn Ferry such
assignments, certificates of engagement or other instruments as Korn Ferry may
reasonably require from time to time to evidence Korn Ferry’s ownership of the
Work.

Section 409A Compliance

Notwithstanding any inconsistent provision herein, to the extent Korn Ferry
determines in good faith that (a) one or more of the payments or benefits
received or to be received by you pursuant hereunder in connection with your
termination of employment would constitute deferred compensation subject to the
rules of Internal Revenue Code Section 409A (“Section 409A”), and (b) that you
are a “specified employee” under Section 409A, then only to the extent required
to avoid your incurrence of any additional tax or interest under Section 409A,
such payment or benefit will be delayed until the earlier of your death or the
date which is six (6) months after your “separation from service” within the
meaning of Section 409A. For purposes of Section 409A of the Code, each right to
receive payment hereunder shall be treated as a right to receive a series of
separate payments and, accordingly, any installment payment shall at all times
be considered a separate and distinct payment. Anything herein to the contrary
notwithstanding, the terms of this letter shall be interpreted and applied in a
manner consistent with the requirements of Section 409A the regulations
promulgated thereunder so as not to subject you to the payment of any tax
penalty or interest which may be imposed by Section 409A of the Code and Korn
Ferry shall have no right to accelerate or make any payment hereunder except to
the extent such action would not subject you to the payment of any tax penalty
or interest under Section 409A. If, under the terms of this Agreement, it is
possible for a payment that is subject to Section 409A to be made in two
separate taxable years, payment shall be made in the later taxable year.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 7

 

Section 280G

Anything in this letter to the contrary notwithstanding, in the event it shall
be determined that any payment, benefit or distribution made or provided by Korn
Ferry or its affiliated companies to you or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms hereof or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then such Payments shall either (a) be delivered in full,
or (b) subject to and in a manner consistent with the requirements of
Section 409A of the Code, be reduced to the minimum extent necessary to ensure
that no portion thereof will be subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state or local
income and employment taxes and the Excise Tax, results in your receipt, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the Excise Tax. In the event
that any Payments are to be reduced pursuant to this paragraph, then the
reduction shall be applied as follows: (i) first, on a pro rata basis to your
cash severance payments and your pro rata annual cash incentive award payment
for the year of termination, (ii) second, on a pro rata basis to your equity
incentive awards and (iii) third, to your benefits under the Executive Capital
Accumulation Plan.

Withholding

All amounts payable to you hereunder will be subject to customary tax and other
withholdings.

Acceptance

Upon your acceptance of this offer of continued employment, please acknowledge
your agreement with the terms set forth in this letter by signing in the
designated space below. A copy of this letter is enclosed for your records.

I look forward to your continued success with Korn Ferry International. If you
have any questions, please don’t hesitate to call me.

 

Sincerely,   /s/ GARY D. BURNISON  

Gary D. Burnison

Chief Executive Officer

 

ACCEPTED:

   

/s/ Byrne Mulrooney

   

June 26, 2014

Byrne Mulrooney     Date



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 8

 

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing, a “Change in Control” shall mean any of the
following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
more than 50% of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 30% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn Ferry International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 9

 

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

The “Company” means Korn Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 10

 

SCHEDULE B

“Non-Solicitation Period” means:

(a) the term of your employment and the period ending two years after your
employment terminates for any reason; or

(b) in the event the preceding clause shall be determined by judicial action to
define too long a period to be enforceable, the term of your employment and the
period ending eighteen months after your employment terminates for any reason;
or

(c) in the event the preceding clauses shall be determined by judicial action to
define too long a period to be enforceable, the term of your employment and the
period ending one year after your employment terminates for any reason; or

(d) in the event the preceding clauses shall be determined by judicial action to
define too long a period to be enforceable, the term of your employment and the
period ending six months after your employment terminates for any reason.

“Restricted Area” means:

(a) the entire United States and any other country where Korn Ferry or its
subsidiaries or affiliates has operated or offered its services at any time in
the one-year period ending on the last day of your employment with Korn Ferry;
or

(b) in the event the preceding clause shall be determined by judicial action to
define too broad a territory to be enforceable, the entire United States; or

(c) in the event the preceding clauses shall be determined by judicial action to
define too broad a territory to be enforceable, the states in the United States
where Korn Ferry or its subsidiaries or affiliates has operated or offered its
services at any time in the one-year period ending on the last day of your
employment with Korn Ferry; or

(d) in the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, the area that includes
all of the areas that are within a 50-mile radius of any location in the United
States at which Korn Ferry or its subsidiaries or affiliates has operated or
offered its services any time in the one-year period ending on the last day of
your employment with Korn Ferry.

“Non-Competition Period” means:

(a) the term of your employment and the period ending twelve months after your
employment terminates for any reason; or

(b) in the event the preceding clause shall be determined by judicial action to
define too long a period to be enforceable, the term of your employment and the
period ending six months after your employment terminates for any reason.



--------------------------------------------------------------------------------

Mr. Byrne Mulrooney

June 26, 2014

Page 11

 

Schedule C

Heidrick and Struggles

Spencer Stuart

Russell Reynolds

Egon Zender

CT Partners

Alexander Mann

Manpower

Kelly Services

Hays

RightThing/ADP

Adecco

PeopleScout

Kenexa/IBM

Spherion/Ranstad

Pinstripe/Ochre House

Talent2/Allegis

HRX

Taleo/Oracle

SAP/Sucessfactors

Workday

Ultimate Software